Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-28, 48, 50, 52 and 54 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by YAMASAKA (Pub. No.: US 2019/0296041).
Re claim 1, YAMASAKA, FIGS. 2-3 teaches a method of forming a memory device, comprising: 
forming an assembly comprising a stack of alternating insulative (45, ¶ [0037]) and conductive levels (13-22) over control circuitry; the assembly including channel structures (34, [0025]) extending through the stack; the channel structures (31-34 of FIG. 2) having upper and lower regions; the upper regions of the channel structures projecting above the stack (top most layer 45 of FIG. 3); at least some of the lower regions of the channel structures being electrically coupled with bitlines (BL) and the control circuitry (42); and 
forming a conductive structure (11) over the upper regions of channel structures and electrically coupled with the channel structures.

Re claim 4, YAMASAKA, FIGS. 2-3 teaches the method of claim 1 wherein the conductive structure includes conductively-doped semiconductor material (n+ silicon single crystal layer) 11”, FIG. 3, [0071]).
Re claim 5, YAMASAKA, FIGS. 2-3 teaches the method of claim 4 further comprising out-diffusing dopant from the conductively-doped semiconductor material into the channel structures (n+ silicon single crystal layer) 11”, FIG. 3, [0071], note that the channel (34) and source line (11) are directly in contact to each other, some of the impurity n+ from 11 would out diffused toward the channel 34).
Re claim 6, YAMASAKA, FIGS. 2-3 teaches the method of claim 5 wherein an uppermost of the conductive levels within the stack is a source-side select gate level (SGS 13, [0037]); and wherein the out-diffused dopant extends downwardly to at least said uppermost of the conductive levels (12 out-diffused toward 34 and then to 13).
Re claim 7, YAMASAKA, FIGS. 2-3 teaches the method of claim 4 wherein the semiconductor material comprises silicon (n+ silicon single crystal layer) 11”, FIG. 3, [0071]).
Re claim 8, YAMASAKA, FIG. 2 teaches the method of claim 4 wherein the channel structures comprise a first semiconductor material (“the silicon single crystal layer 34”, [0023]), and wherein the semiconductor material of the conductive structure is a second semiconductor material (n+ silicon single crystal layer) 11”, [0071]).

Re claim 10, YAMASAKA, FIGS. 2-3 teaches the method of claim 8 wherein the first and second semiconductor materials both comprise silicon (silicon, [0023]/0071]).
Re claim 11, YAMASAKA, FIGS. 2-3 teaches the method of claim 8 wherein the first and second semiconductor materials comprise different semiconductor compositions relative to one another (silicon via n+ silicon).
Re claim 12, YAMASAKA, FIGS. 2-3 teaches the method of claim 1 wherein the assembly includes memory cells [0021] along at least some of the conductive levels.
Re claim 13, YAMASAKA, FIGS. 2-3 teaches the method of claim 12 wherein the memory cells include charge-storage material (32, [0023]).
Re claim 14, YAMASAKA teaches the method of claim 1 further comprising forming an interconnect which extends through the conductive levels and which is coupled with the conducive structure; the forming of the interconnect comprising: 
forming an opening (52 of FIG. 5) to pass through first and second levels and into a silicon substrate; 
forming an insulative liner (51) within the opening; 
forming conductive pillar material (34/53 of FIG. 10) within the opening, the silicon substrate, insulative liner and conductive pillar material together comprising an assembly; 
inverting the assembly (FIG. 10 → 14); 
removing the silicon substrate and removing some of the insulative liner (FIG. 9 → 10) to expose a region of the conductive pillar material (34/53); and forming the conductive structure (13-22) to directly contact the exposed region of the conductive pillar material (34/53).
Re claim 15, YAMASAKA, FIGS. 2-3 teaches a method of forming a memory device, comprising: 
forming an assembly comprising channel structures (31-34, FIG. 2) extending through a stack of alternating insulative (45) and conductive levels (13-22) and into a first material (46/53/54) under the stack; 
inverting the assembly so that the first material (46/53/54) is above the stack (FIG. 12 → 14), and so that first regions (topmost region of 31-34 of FIG. 2) of the channel structures are under the stack; 
electrically coupling at least some of the first regions with control circuitry (42); 
exposing second regions (middle portion of 34 of FIG. 14) of the channel structures over the stack, the exposure of the second regions comprising removal of the first material (46/53/54); and 
forming conductively-doped semiconductor material (“adopting a polycrystalline silicon layer“ and (n+ silicon single crystal layer) 11”, FIG. 3, ¶ [0068]-[0069]/[0071], note that adopting is missed spell) adjacent the exposed second regions of the channel structures.
Re claim 16, YAMASAKA, FIGS. 2-3 teaches the method of claim 15 wherein the first material is monocrystalline silicon of a monocrystalline silicon wafer (“adopting a polycrystalline silicon layer“, ¶ [0068]-[0069]).
Re claim 17, YAMASAKA, FIGS. 2-3 teaches the method of claim 15 wherein the electrical coupling to the control circuitry (42) is through bitlines (12).
Re claim 18, YAMASAKA, FIGS. 2-3 teaches the method of claim 15 wherein the removing of the at least some of the first material removes all of the first material (54, FIG. 8 → 9).
Re claim 19, YAMASAKA, FIGS. 2-3 teaches the method of claim 15 wherein the assembly includes memory cells (MP of FIG. 22, [0066]) along at least some of the conductive levels (13-22).
Re claim 20, YAMASAKA, FIGS. 2-3 teaches the method of claim 19 wherein the memory cells include charge-storage material (32, [0028]).
Re claim 21, YAMASAKA, FIGS. 2-3 teaches the method of claim 20 wherein the charge- storage material is a charge-trapping material (32, [0028]).
Re claim 22, YAMASAKA, FIGS. 2-3 teaches the method of claim 15 further comprising forming a conductive structure (61/11 of FIG. 23) over the conductively-doped semiconductor material (34) and at least some of the conductive structure being electrically coupled with the conductively-doped semiconductor material; the conductive structure and the conductively-doped semiconductor material together being a source structure (SL 11).
Re claim 23, YAMASAKA, FIG. 3 teaches the method of claim 22 further comprising: 
forming an insulative material (46) over the conductively-doped semiconductor material (34); 
forming conductive interconnects (11/48) to extend through the insulative material (46) to the conductively-doped semiconductor material; 
forming the conductive structure (48) over the insulative material; and 
wherein the electrical coupling of the conductive structure (48) with the conductively-doped semiconductor material extends through the conductive interconnects (11/48).
Re claim 24, YAMASAKA, FIGS. 2-3 teaches the method of claim 22 further comprising out-diffusing dopant from the conductively-doped semiconductor material into the channel structures (n+ silicon single crystal layer) 11”, FIG. 3, [0071], note that the channel (34) and source line (11) are directly in contact to each other, some of the impurity n+ from 11 would out diffused toward the channel 34).
Re claim 25, YAMASAKA, FIGS. 2-3 teaches the method of claim 24 wherein an uppermost of the conductive levels within the stack is a source-side select gate level (SGS 13, [0037]); and wherein the out-diffused dopant extends downwardly to at least said uppermost of the conductive levels (12 out-diffused toward 34 and then to 13).
Re claim 26, YAMASAKA, FIGS. 2-3 teaches the method of claim 15 wherein the channel structures comprise a first semiconductor material (“the silicon single crystal layer 34”, [0023]), and wherein the semiconductor material of the conductive structure is a second semiconductor material (n+ silicon single crystal layer) 11”, [0071]).
Re claim 27, YAMASAKA, FIGS. 2-3 teaches the method of claim 26 wherein the first semiconductor material comprises silicon (“the silicon single crystal layer 34”, [0023]).
Re claim 28, YAMASAKA, FIGS. 2-3 teaches the method of claim 26 wherein the first (“the silicon single crystal layer 34”, [0023]) and second (n+ silicon single crystal layer) 11”, FIG. 3, [0071]) semiconductor materials comprise silicon.
Re claim 48, YAMASAKA, FIGS. 2-3 teaches the method of claim 1 wherein the channel structures (34) extend into the conductive structure (11 of FIG. 20 → 21).
Re claim 50, YAMASAKA, FIGS. 20-21 teaches the method of claim 1 wherein: 
an insulative level (46+53) is the uppermost level of the stack (45/13-22); and 
the conductive structure (11) is against the uppermost level of the stack.
Re claim 52, YAMASAKA teaches the method of claim 1 wherein the channel structures comprise annular-ring-shaped channel material (MP, FIG. 1, note that the channel structures 34 form inside MP).
Re claim 54, YAMASAKA teaches the method of claim 15 wherein the channel structures comprise annular-ring-shaped channel material (MP, FIG. 1, note that the channel structures 34 form inside MP).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 40 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over YAMASAKA in view of NOJIMA (Pub. No.: US 2020/0098782).
Re claims 3, 49 and 55, YAMASAKA, FIG. 3 teaches the method of claim 1 wherein the conductive structure includes conductive layer (SL, [0038], note that SL is standing for source line); and the limitation of claim 15.
YAMASAKA fails to teach wherein the source line is made of metal; and
wherein the conductive structure is against the stack.
NOJIMA teaches wherein the source line is made of metal material (“polycrystalline silicon or tungsten (W)”, ¶ [0093]); and
wherein the conductive structure (32, FIG. 31, ¶ [0093]) is against the stack (33/35_0-35_7) (claims 49 and 55).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of improving operation reliability as taught by NOJIMA, [0051]. 
Moreover, after the combining of wherein the conductively-doped semiconductor material is against the stack.
Claim(s) 51, 53 and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over YAMASAKA in view of FUJI (Pub. No.: US 2019/0296040).
	YAMASAKA teaches all the limitation of claim 15.
YAMASAKA fails to teach the limitation of claim 56/57; and
wherein the channel structures surround a pillar of insulative material (claims 51/53).
FUJI teaches wherein the conductively-doped semiconductor material (30B, FIG. 27, ¶ [0280], [0285]-[0288]) is formed after the forming of the assembly (MP, FIG. 22, [0293]) (claim 56);
wherein the channel structures (41, FIG. 22, ¶ [0175]) surround a pillar of insulative material (40, ¶ [0166]) (claims 51/53).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the method of manufacturing the memory device as taught by FUJI. 
Moreover, after the combining the YAMASAKA and FUJI would teach wherein the conductively-doped semiconductor material is formed after the inverting of the assembly (claim 57).
Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“However, Yamasaka teaches a stack of alternating insulative and conductive levels wherein insulative layer 46 is the uppermost layer in the stack and insulative layer 46 is elevational above, or coplanar with, the channel structure 34 (please note, Yamasaka specifically teaches only structure 34 is the channel (paragraph 0025) and structures 31-33 are collectively part of a memory pillar (paragraph 0023)). 
That is, Yamasaka does not teach "the upper regions of the channel structures projecting above the stack" as positively recited by independent claim 1”, page 12. 


    PNG
    media_image1.png
    676
    902
    media_image1.png
    Greyscale

The Examiner respectfully submits that insulative layer 46 is NOT including in the stack as Applicant missed interpreted claim rejection and the upper regions of the channel structures ([UofC], FIG. 3 [as shown above]) projecting above the stack [SofAI&C].
In response to Applicant’s argument that
“For example, dependent claim 5 recites "comprising out-diffusing dopant from the conductively-doped semiconductor material into the channel structures." 
The Office refers to paragraph 0071 of Yamasaka to allegedly teach this limitation wherein the Examiner simply presents the unsupported contention that "channel (34) and source line (11) are directly in contact to each other, some of the impurity n+ from 11 would out diffused (sic) toward the channel 34." (page 3 of action). 
A computer search of Yamasaka, including paragraph 0071, confirms "out diffused" is not mentioned once in Yamasaka. Respectfully, the Office cannot make an assumption that this occurs as an "assumption" is the antithesis to a teaching. 
Respectfully, the Office is reminded that the MPEP § 2131.02 specifically states for a proper anticipation rejection that "The identical invention must be shown in as complete detail as is contained in the ... claim." citing Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989).” Page 13-14.

The Examiner respectfully submits that source line 11 are directly in contact to channel 34, in process of doping the n+ impurity with the present of high temperature, some of the impurity would out diffuse to 34.
Same response to argument’s regarding claim 6.
In response to Applicant’s argument that
“Still further, dependent claim 14 recites "forming an interconnect which extends through the conductive levels and which is coupled with the conducive structure; the forming of the interconnect." 
The Office provides no teaching in Yamasaka to allegedly teach this limitation and simply skips this first limitation and begin allegedly shows teaching to the second limitation of claim 14 (page 4 of action). 
The entire disclosure of Yamasaka only teaches channels 34 extending through the conductive levels 13-22 wherein interconnects are formed above (47 of Yamasaka; Fig. 3) and below (BL and 40B of Yamasaka; Fig. 3).”, page 14.

The Examiner respectfully submits that the channel 34 is conductive element, therefore it reads on as an interconnect element.
In response to Applicant’s argument that
“However, Yamasaka teaches the first material (53/54 relied by the Office) as being throuch the stack of alternating insulative and conductive levels and not "under the stack" as recited by claim 15. 
In fact, Yamasaka teaches the stack of alternating insulative and conductive levels wherein insulative layer 46 is the bottommost layer in the stack (of Fig. 7 relied upon by Office) and first material 53/54 terminates inside of insulative layer 46. 
That is, Yamasaka does not teach "channel structures extending through a stack of alternating insulative and conductive levels and into a first material under the stack" as positively recited by independent claim 15.”, page 16.

The Examiner respectfully submits that 
forming an assembly comprising channel structures (31-34, FIG. 2) extending through a stack of alternating insulative (45) and conductive levels (13-22) and into a first material (46, note that it is miss label here, FIG. 7) under the stack which corresponding to the next paragraph of claim 15 rejection;
inverting the assembly so that the first material (46) is above the stack (FIG. 12 → 14), and so that first regions (topmost region of 31-34 of FIG. 2) of the channel structures are under the stack. 
In response to Applicant’s argument that
“For example, dependent claim 18 recites "wherein the removing of the at least some of the first material removes all of the first material." The Office states Yamasaka teaches the "first material" as being layers 53/54 when first material is introduced in independent claim 15 (page 5 of action).”, page 18.

The Examiner respectfully submits that claim language is confusing wherein it would have a 112 issue, “wherein the removing of the at least some of the first material removes all of the first material”, therefore by removing some the material 46 is read on the claim language.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894